HILL, Justice,
specially concurring.
[¶ 25] I coneur wholly in the result reached by the majority opinion. I write separately because I prefer that this Court reject altogether the suggestion that a treating physician's testimony may be ignored because of the physician's alleged financial stake in being compensated for treating the worker's compensation claimant. In Watkins v. State ex rel. Wyo. Med. Comm., 2011 WY 49, 250 P.3d 1082 (Wyo.2011), I commented on the speculative nature of such credibility determinations:
The Medical Commission also found all of Watkins' physicians not to be credible on the basis that they had a financial interest in treating Watkins. My sense is just the opposite; the only physician (compensated expert witness only, no treatment goal) with what amounted to a financial stake in this case was the physician who produced an IME that was tailored to the Division's needs.
Watkins, ¶ 30, 250 P.3d at 1092 (Hill, J., dissenting).
[¶ 26] In Moss v. State ex rel. Wyo. Workers' Safety and Compensation Div., 2010 WY 66, 232 P.3d 1 (Wyo.2010), this Court rejected a credibility finding based on the claimant's financial stake in the outcome of his claim, explaining:
The Medical Commission's further observations that Mr. Moss's credibility was impacted because he "seemed angry" and *306"has a financial stake in the outcome" are of little significance. Every claimant has a financial stake in the outcome of his or her worker's compensation benefits claim and it is likely that more than a few are angry about their situation. These observations do not support the Medical Commission's conclusion that Mr. Moss was not credible.
Moss, ¶ 30, 232 P.3d at 9.
[¶ 27] In the present case, the Court found no evidence in the record that Dr. Kopitnik had not been paid for the surgery he performed on Hoffman, and the Court thus rejected the Medical Commission's finding that Dr. Kopitnik's testimony was not credible because of his financial stake in the outcome. I agree with the majority's rejection of the Commission's eredibility finding, but I would reach that result by extending the approach this Court took in Moss. I would hold that a treating physician's payment or lack thereof for treatment of the claimant is not the type of financial stake in the claim's outcome that may be used to support a negative credibility finding. It is no doubt true that the treating physician would like to be compensated for his ser-, vices, just as a claimant would like to receive benefits, but it is my sense that the link between those desires and the testimony's credibility will always be speculative and tenuous and should be rejected.